46 So.3d 1136 (2010)
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellant,
v.
Kern DAVIS, Appellee.
No. 1D10-3148.
District Court of Appeal of Florida, First District.
October 29, 2010.
Bill McCollum, Attorney General and C. Ian Garland, Assistant Attorney General, Tallahassee, for Appellant.
Kern Davis, pro se, Appellee.
PER CURIAM.
Appellant seeks review of the trial court's sua sponte order transferring Davis' petition for writ of mandamus to the circuit court in Columbia County where Davis is currently incarcerated. Appellant contends that venue was proper in Leon County because the petition challenges a prison disciplinary action. Davis concedes that the trial court erred in transferring the petition. We reverse.
In his petition, Davis raised six claims, four of which related to a disciplinary report, and two of which related to his placement in close management supervision and loss of visitation. Davis notes that the claims relating to his placement in close management and loss of visitation are moot, and had become moot prior the trial court's transfer order, and he concedes that the proper venue for his remaining claims related to the disciplinary report is in Leon County where the Department of Corrections is headquartered. See Bush v. State, 945 So.2d 1207, 1213-14 (Fla. 2006). Accordingly, we reverse the trial court's order transferring Davis' petition for writ of mandamus and remand for consideration of the claims in the petition related to the disciplinary report.
REVERSED and REMANDED for further proceedings.
WOLF, ROBERTS and WETHERELL, JJ., concur.